DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over SHIKATA et al. [US20130090168], hereinafter SHIKATA, in view of AMANO et al. [US20140028544], hereinafter AMANO.
Regarding claim 1, SHIKATA discloses a computer-readable non-transitory storage medium having stored therein a game program to be executed by a computer of an information processing apparatus (Figs. 1 and 2), the game program causing the computer to at least: 
automatically move a player character in a first direction in a virtual game space even when a movement command input is not performed by a player ([0153], “The first character 91 automatically moves on a path which is previously set in the game space”); 
arrange, in the virtual game space, a first object associated with a second direction in the virtual game space ([0031], “the other object may be an enemy object which is allowed to move in the virtual world”, [0147], “The enemy character 93 is a virtual character which is controlled by the game device 3”); 
indicate the second direction to the player ([0153], “As shown in FIG. 10, the first characters 91a-91c and the enemy characters 93a and 93b are present in the game space”); 
Specifically, as shown in FIG. 11, at time t=t1, the guide object 94a is present on the path 98a, and the first character 91a is also located on the path 98a. Here, at time t=t1, if the distance between the first character 91a and an enemy character 93 is smaller than or equal to the predetermined value, the first character 91a begins to move toward the enemy character 93”); 
based on a determination that the player character is automatically moving through the position within the virtual game space, arrange a game action that is based on the second direction and the first object ([0155], “the first character 91a moves to a position in the vicinity of the enemy character 93, the first character 91a fights with the enemy character 93”); and 
after the game action, continue automatic movement of the player character in the predetermined direction ([0155], “If the first character 91a kills or beats the enemy character 93 at time t=t3, so that there are no enemy characters 93 around the first character 91a, the first character 91a resumes moving, following the guide object 94a (toward the guide object 94a)”). 
However, SHIKATA does not disclose the game action being arranging a second object at the predetermined position. 
Nevertheless, AMANO teaches arranging a second object at the predetermined position along the course that the player character moves ([0093], “For example, the predetermined object (item) includes a coin object or a mushroom object for increasing remaining lives of the player object (102, 104), a further mushroom object for changing a transmogrification state of the player object (102, 104), a flower object, a leaf object and a star object. For example, the predetermined object (item) appears in the course by the player object (102, 104) hitting a predetermined block object 112, or is arranged at a predetermined position in the course”).
Thus, it would have been obvious to one having ordinary skill in the art before the time the invention was effectively filed to have modified the computer-readable non-transitory storage 
Regarding claim 2, the combination of SHIKATA and AMANO discloses the computer-readable non-transitory storage medium having stored therein the game program according to claim 1, wherein the game program executes an action game in which a screen is forcibly scrolled in the first direction (AMANO, abstract, “the game screen is scrolled in accordance with a position of the player object having the scroll authorization”).
Regarding claim 3, the combination of SHIKATA and AMANO discloses the computer-readable non-transitory storage medium having stored therein the game program according to claim 1, the game program further causing the computer to at least scroll a display area displaying a game screen including the player character, so as to follow movement of the player character (AMANO, abstract, “the game screen is scrolled in accordance with a position of the player object having the scroll authorization”).
Regarding claim 4, the combination of SHIKATA and AMANO discloses the computer-readable non-transitory storage medium having stored therein the game program according to claim 1, wherein indicating the second direction includes displaying an image that represents the second direction so as to overlap with the first object (SHIKATA, Fig. 12 and [0157], “The selection object 99a is displayed above the head of an enemy character 93a which is to be attacked by the first character 91a. In other words, the selection object 99a indicates a target to be attacked by the first character 91a”).
Regarding claim 5, the combination of SHIKATA and AMANO discloses the computer-readable non-transitory storage medium having stored therein the game program according to claim 1, wherein the first object and the second object are different types of objects (SHIKATA, [0031], “the other object may be an enemy object which is allowed to move in the virtual world”, and AMANO, [0093], “For example, the predetermined object (item) includes a coin object or a mushroom object for increasing remaining lives of the player object (102, 104), a further mushroom object for changing a transmogrification state of the player object (102, 104), a flower object, a leaf object and a star object. For example, the predetermined object (item) appears in the course by the player object (102, 104) hitting a predetermined block object 112, or is arranged at a predetermined position in the course”).
Regarding claim 6, the combination of SHIKATA and AMANO discloses the computer-readable non-transitory storage medium having stored therein the game program according to claim 1, wherein the second object includes a plurality of second objects (AMANO, [0093], “For example, the predetermined object (item) includes a coin object or a mushroom object for increasing remaining lives of the player object (102, 104), a further mushroom object for changing a transmogrification state of the player object (102, 104), a flower object, a leaf object and a star object. For example, the predetermined object (item) appears in the course by the player object (102, 104) hitting a predetermined block object 112, or is arranged at a predetermined position in the course”).
Regarding claim 7, the combination of SHIKATA and AMANO discloses the computer-readable non-transitory storage medium having stored therein the game program according to claim 6, wherein the plurality of second objects are arranged along the second direction based on a location of the first object within the virtual game space (SHIKATA, [0155], “the first character 91a moves to a position in the vicinity of the enemy character 93, the first character 91a fights with the enemy character 93” and AMANO, [0093], “For example, the predetermined object (item) includes a coin object or a mushroom object for increasing remaining lives of the player object (102, 104), a further mushroom object for changing a transmogrification state of the player object (102, 104), a flower object, a leaf object and a star object. For example, the predetermined object (item) appears in the course by the player object (102, 104) hitting a predetermined block object 112, or is arranged at a predetermined position in the course”).
claim 8, the combination of SHIKATA and AMANO discloses the computer-readable non-transitory storage medium having stored therein the game program according to claim 1, wherein the second object is an item object that can be acquired by the player character in response to the player character coming into contact with the item object within the virtual game space (AMANO, [0093], “For example, the predetermined object (item) includes a coin object or a mushroom object for increasing remaining lives of the player object (102, 104), a further mushroom object for changing a transmogrification state of the player object (102, 104), a flower object, a leaf object and a star object. For example, the predetermined object (item) appears in the course by the player object (102, 104) hitting a predetermined block object 112, or is arranged at a predetermined position in the course”).
Regarding claim 9, the combination of SHIKATA and AMANO discloses the computer-readable non-transitory storage medium having stored therein the game program according to claim 1, wherein the automatic movement of the player character is performed before, during, and after arrangement of the second object (SHIKATA, [0155], “The guide object 94a is used to control the movement of the first character 91a, and automatically moves on the path 98a… if an enemy character 93 is present around the first character 91a, the first character 91a approaches or moves toward the enemy character 93… If the enemy character 93 is killed or beaten, so that no enemy characters 93 are present around the first character 91a, the first character 91a moves again, following the guide object 94a”).
Regarding claims 10-16, please refer to the claim rejections of claims 1-7.
Regarding claims 17 and 18, please refer to the claim rejections of claims 1 and 4.
Regarding claims 19 and 20, please refer to the claim rejections of claims 1 and 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715